Citation Nr: 1759382	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-40 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent prior to May 23, 2017 for posttraumatic stress disorder (PTSD). 

2. Entitlement to a rating in excess of 20 percent for residuals of injury to the neck with peripheral nerve damage (neck condition).

3. Entitlement to service connection for hearing loss disability. 

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to September 1969 and from January 1991 to April 1991. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction has been transferred to the RO in Cleveland, Ohio.  

In a September 2017 rating decision the RO increased the Veteran's rating for PTSD to 100 percent effective on May 23, 2017. As this full grant of the benefit sought does not include the entire period on appeal, the rating from April 27, 2007 to May 23, 2017 must still be considered and remains to be an issue before the Board. See A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

In December 2017, the Veteran submitted written correspondence in which he withdrew his appeal on all pending issues.  


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to an initial rating in excess of 50 percent for PTSD. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2. The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to an initial rating in excess of 20 percent for a neck condition. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 

3.The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to service connection for hearing loss disability. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to service connection for tinnitus. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing. 38 C.F.R. § 20.204 (2017).

In a December 2017 statement, the Veteran indicated in writing that he wished to withdraw all pending appeals.  He stated he was pleased and content and did not want to continue at this time.  The Board finds that the Veteran has withdrawn the appeal. Therefore, there remain no allegations of errors of fact or law for appellate consideration on these particular matters. Accordingly, the Board does not have jurisdiction to review the issues, and the appeal is dismissed.


ORDER

The appeal as to a rating in excess of 50 percent prior to May 23, 2017 for PTSD is dismissed. 

The appeal for entitlement to a rating in excess of 20 percent for a neck condition is dismissed. 

The appeal for entitlement to service connection for hearing loss disability is dismissed. 

The appeal for entitlement to service connection for tinnitus is dismissed. 




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


